—In a proceeding for a writ of habeas corpus to produce an infant, the appeal is from (1) a decision of the Supreme Court, Nassau County (Ain, J.), dated June 25, 1992, which, after a hearing, held that the subject child was to be returned to the petitioner natural mother, and (2) a judgment of the same court, entered July 15, 1992, upon the decision, which granted sole custody of the child to the petitioner and directed that the appellant return the child to the petitioner.
Ordered that the appeal from the decision is dismissed, as no appeal lies from a decision (see, Schicci v Green Constr. Corp., 100 AD2d 509); and it is further,
Ordered that the judgment is affirmed; and it is further,
Ordered that the petitioner is awarded one bill of costs.
The court did not err in awarding custody of the subject child to the petitioner, the child’s natural mother. We are satisfied that the appellant failed to make a threshold showing of "surrender, abandonment, persisting neglect, unfitness, or *578other like extraordinary circumstances” justifying depriving the petitioner, the child’s natural parent, of the custody of her child (see, Matter of Bennett v Jeffreys, 40 NY2d 543, 544; Matter of Male Infant L., 61 NY2d 420; Matter of Alfredo S. v Nassau County Dept. of Social Servs., 172 AD2d 528).
We have considered the parties’ remaining contentions and find them to be without merit. Thompson, J. P., Sullivan, Lawrence and Eiber, JJ., concur.